Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/21/2022 has been entered.

IDS received 3/21/2022 has been entered.
Priority
This application is a 371 of PCT/EP2017/052463 (filed 2/3/2017) which claims benefit of foreign application SWEDEN 1630021-2 (filed 2/4/2016). 

Status of Claims
Claims 1-9 are under examination. 

Maintenance of Rejections:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (Microbes and Infection, 2011, 13:757-750).
Yang teaches a method of incubate human serum with Streptococcus agalactiae in vitro (page 757, right column, 1st full paragraph++). 
For Claims 1-2 and 4: the reference teaches a method comprises: contacting IgG with a polypeptide by exposing/incubating human serum (which contains IgG, wherein IgG1 comprises 60% of the total IgG, page 757, right column, 1st full paragraph, page 758, left column, 2nd full paragraph++) with Streptococcus agalactiae (page 757, right column, 1st full paragraph, page 758, left column, 2nd full paragraph++) that inherently express the claimed polypeptide (isolated from S. agalactiae, see instant SPC, page 41, Example 4).

Response to Argument
Applicant’s arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Yang does not disclose an in vitro method for the cleavage of IgG.
It is the examiner’s position that claim 1 as written recites a single step of contacting and Yang teaches the one recited active step of “contacting” IgG with the claimed peptide by incubating/exposing human serum, which contains human IgG1 with Streptococcus agalactiae expressing the claimed polypeptide (comprising SEQ ID NO:3) at 37oC for 48 h (page 757, right column, 1st full paragraph, line 7++, which is in vitro). The preamble “for the cleavage of IgG” only recite intended use of the method without provide structural limitation to the claimed method. Applicant argued that “for the cleavage of IgG” makes clear that the contacting step is under conditions in which the protease cleaves IgG, and in the absence of such conditions the claimed method would not achieve the stated purpose. However, no specific condition (no specific buffer conditions or suitable temperature is claimed) is claimed,  therefore the same contacting step with the same reagents (human IgG and polypeptide isolated from S. agalactiae, see instant SPC, page 41, Example 4) with achieve the same result. 
Applicant argued that Yang does not disclose contacting IgG with a polypeptide as recited in the claims.
It is the examiner’s position that Yang teaches the one recited active step of “contacting” IgG with the claimed peptide by incubating/exposing human serum, which contains human IgG1 with Streptococcus agalactiae expressing the claimed polypeptide (comprising SEQ ID NO:3, isolated from S. agalactiae, see instant SPC, page 41, Example 4) at 37oC for 48 h (page 757, right column, 1st full paragraph, line 7++, which is in vitro).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lannergård and WO200292818 (IDS).
Lannergård teaches a method for cleavage IgG in vitro (page 230, title and abstract). For Claims 1 and 3-9: the reference teaches a method comprises: contacting IgG with a polypeptide by incubating serum IgG (as sample for claim 9, wherein IgG1 comprises 60% of the total IgG in serum) with IdeE and IdeZ (from strain streptococcus equi ssp, page 231, right column, 1st paragraph, see instant SPC, page 42, Example 5) and identifying cleavage products/Fc and Fab fragments (page 232, Figs. 1-2) by mass spectrometry (page 231, right column, 2nd paragraph++).
Lannergård does not explicitly teach the amino acid sequence is SEQ ID NO:3 as recited in claim 2. 
WO200292818 teaches the amino acid sequence: SEQ ID NO:3 (in claim 6, SEQ ID NO:471 from S. agalactiae, Abstract, line 1). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to contacting IgG with a polypeptide of SEQ ID NO:3.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because Lannergård teaches a method for cleavage IgG in vitro and WO200292818 teaches the amino acid sequence: SEQ ID NO:3 (in claim 6, SEQ ID NO:471), therefore it is obvious to substitute the polypeptide taught by Lannergård with a polypeptide of SEQ ID NO:3 to achieve cleavage of IgG. 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including using different polypeptides with protease activity, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant argued that there was no apparent reason for one of ordinary skill to combine the teachings of the cited references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Lannergård is cited for the teaching of a method for cleavage IgG in vitro (page 230, title and abstract) and WO200292818 is cited for the teaching of the amino acid sequence: SEQ ID NO:3 (in claim 6, SEQ ID NO:471, from S. agalactiae), therefore, it is obvious for one skilled in the art to substitute the polypeptide taught by Lannergård with a polypeptide of SEQ ID NO:3 to achieve cleavage of IgG with reasonable expectation of success.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653